DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the an Appeal Brief filed on 20 January 2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
 /BRIAN-YONG S KWON/            Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                            

Priority
This application is a continuation of application 16/225,263 filed 19 December 2018 (now US 10,543,228) which is a continuation of application 14/000,133 filed 16 

Examiner’s Note
Applicant's amendments and arguments filed 20 January 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 20 January 2022, it is noted that no claims have been amended. No new matter or claims have been added.

Terminal Disclaimer
The terminal disclaimer filed on 2 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,201,566 and US 10,543,228 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Status of the Claims
Claims 22-41 are pending.
Claims 22-41 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was 
made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuklinski et al. (US 2005/0048134 A1) in view of Hong et al. (Zhongguo Redai Yixue 2008, 8(8), 1315-1316) in view of Crowley (Remington, Chapter 39, 2005) in view of Kim et al. (Nutrition and Cancer Volume 47, Issue 2, 2003, pgs 126-130) in view of Medline (http://www.nlm.nih.gov/medlineplus/ency/article/001491.htm as published December 31, 2009).
	The Appellant claims, in instant claim 22, a method comprising obtaining a Pap smear from a patient, determining the result is abnormal, obtaining a composition comprising a selenite compound and an acid selected from citric, acetic, malic, carbonic, sulfuric, nitric, hydrochloric, or fruit and intravaginally administering said composition to a subject. In claim 23, the subject has cervical cell alterations with a PAP score of ≥PAP III and/or a CIN score of ≥CIN 1. In claim 24, the patient population is narrowed to those that have a PAP score of III or IIID. Claims 25-26 require an aqueous gelling agent and claims 27-28 further define said gelling agent as carboxymethylcellulose, hydroxypropylcellulose, methylcellulose, and hydroxyethylcellulose. In claim 29, the gel composition comprises highly dispersed silicon dioxide. Claims 30-32 require the pH to be less than 7.0, less than 5.0, or between 2.5-4.0. Claim 33 defines the composition as a solution, emulsion, ointment, sponge, or tampon. Claims 34-35 allow further agents such as buffers or antibiotics. Claims 36-37 specify the acid as being citric acid and the selenite compound as being sodium selenite. Claims 38-39 combine claims 22-24. Claims 40-41 require the sodium selenite pentahydrate to be from 0.01-0.1 g per 100 g of composition.
	Kuklinski teaches using selenite-containing compositions with pharmaceutically acceptable acids as a topical, buccal, or mucosal application (abstract) [0001]. To be specific, the acid is selected from citric, acetic, malic, carbonic, sulfuric, nitric, hydrochloric, and various fruit acids [0019]. The composition of Kuklinski is taught as 
	Kuklinski does not specifically teach treating patients with an abnormal Pap smear or a PAP score of III or IIID (or a CIN score of ≥CIN 1). Kuklinski does not teach further comprising a gelling agent. Kuklinski does not teach sodium selenite pentahydrate in from 0.01-0.1 g per 100 g of composition.
	Hong teaches that a reduced level of selenium in cervical tissue is correlated with HPV infection and that supplementation thereof is helpful for the recovery of CIN (abstract).
	Kim teaches that selenium is among a few trace elements that plays a role in prevention of cancer (pg 126, ¶3). Cervical intraepithelial neoplasia (CIN) is considered 
	Crowley teaches that commonly used gelling agents are carboxymethylcellulose sodium, ethylcellulose, methylcellulose, hydroxyethylcellulose, and hydroxypropyl cellulose, to name a few (pg 771, ¶3; Table 2). 
Medline teaches that cervical dysplasia is the abnormal growth of cell on the cervix and is grouped into CIN I-III (pg 1). The most common ways to test for cervical dysplasia is by pelvic exam wherein a Pap smear is used to show abnormal cells (pg 1). A colposcopy with biopsy can also be done to confirm the results of the Pap smear as a secondary measure. Medline confirms that it is common medical procedure to carry out a Pap smear to determine abnormal cervical cells and establish a CIN score and the colposcopy is used to verify the result. 
It would have been prima facie obvious to the person of ordinary skill in the art at the time of the invention to apply the method of Kuklinski, which is taught as being useful for treating viruses, such as papilloma virus, or inflammation to the genitals. It would have further been obvious to apply the Kuklinski method intravaginally as it is taught that mucosal application is suitable and that papillomas may be found in the genital mucosae (wherein both internal and external mucosae are interpreted as being included by the broadest reasonable interpretation). The instant specification teaches 
Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Thus, it would have 
Regarding claims 40-41, Kuklinski teaches that 0.11 g per 100 g of composition is one suitable amount of sodium selenite pentahydrate according to examples 1 and 5. While this value is higher than 0.1 g, it is reasonably close (within 10%). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Therefore, the amount of 0.11 g renders obvious the slightly lower amount of 0.10 g. Moreover, selenium is taught as being effective at preventing the formation of tumors and inflammatory disease, among other things. As such, the amount of selenium agent is a results-effective variable wherein the amount used is based on the intended outcome. That being said and in lieu of objective evidence of unexpected results, the amount of selenium compound can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of selenium compound can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellant’s provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of selenium compound nonobvious. Accordingly, claims 22-41 are rejected as being obvious over the prior art cited herein.

Response to Arguments
Appellant's arguments filed 20 January 2022 have been fully considered but they are not persuasive. The Appellant argues, on page 5 of their remarks, that each of Kuklinski, Hong, Crowley, and Kim individually or in combination fail to disclose a Pap smear at all and further do not disclose determining the results of a Pap smear as being abnormal, relating to a PAP or CIN scale, and then administering a composition. The Appellant argues, on page 6, that a CIN score can be obtained through other means than a Pap smear.
In response, while the prior art does not teach the active step of administering a Pap smear and determining its result, the CIN scale (in Hong and Kim) is derived from the results of a cervical cancer (Pap) smear and thus to arrive at a Pap score, a patient must first undergo a smear test and get an abnormal result. Medline teaches that cervical dysplasia is the abnormal growth of cell on the cervix and is grouped into CIN I-III (pg 1). The most common ways to test for cervical dysplasia is by pelvic exam wherein a Pap smear is used to show abnormal cells (pg 1). A colposcopy with biopsy can also be done to confirm the results of the Pap smear as a secondary measure. Medline confirms that it is common medical procedure to carry out a Pap smear to determine abnormal cervical cells and establish a CIN score and the colposcopy is used to verify the result. As such, implementing the first steps of obtaining a Pap smear and determining its result are obvious.

The Appellant argues, on pages 6-7 of their remarks, that while Kuklinski teaches treating genital mucosae, the reference makes no mention to internal genitals and that 
In response, Kuklinski broadly teaches genital mucosae which, by broadest reasonable interpretation, include both internal and external mucosae or anywhere mucosae exist. Therefore, it would have been obvious to treat the internal mucosae just as much as the external mucosae and although Kuklinski does not direct the skilled artisan to one or the other, both are included in the broad definition. Kuklinski teaches treating papilloma viruses in the genital region thus any papilloma in any part of the genital region, without a showing of an unexpected result from the Appellant, would have been obvious.

The Appellant argues, on pages 8-9 against the secondary references. Specifically, Appellant argues that Hong does not disclose intravaginal, but rather oral administration and that “supplementation” refers to enhancement of a diet.
In response, the term “supplement” refers to any type of composition wherein some additional is provided. The translation of the abstract of Hong does not teach oral or any other type of administration. Therefore, any type of supplementation would have been obvious. In this case, Hong provides guidance on selenium deficiencies in the cervical tissue, therefore it would have been obvious to provide selenium supplementation to said tissue in any way possible, which would necessarily include transvaginally.


In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues that Kim’s conclusions merely suggest a correlation, not causation, to the likely HPC induced conditions.
In response, Kim suggests that the inverse association between serum selenium and CIN cervical cancer suggests that selenium actually has a protective effect (pg 129, ¶2). Therefore, supplementing with selenium with the intention of treating CIN would have been obvious based on the reasonable expectation of success provided by the teachings of Kim.

The Appellant argues, on pages 9-10 of their remarks, that the efficacy of the claimed methods are unexpected because there is no accepted treatment for cervical inflammations, dysplasia, and/or carcinomas. Appellant points to the specification which discloses a study of treating cervical dysplasias with a sodium selenite gel via intravaginal administration and that after 90 days, the study resulted in 87.1% of participants exhibiting a response to the treatment (Examples 1-3).
In response, the Examiner agrees that patients who were given sodium selenite pentahydrate (0.050 g) in a 100 g aqueous composition did show marked improvement 


In response, claims 40-41 are addressed in the pending rejection. In summary, Kuklinski teaches that 0.11 g per 100 g of composition is one suitable amount of sodium selenite pentahydrate is reasonably close to 0.1g (within 10%). Furthermore, the amount of sodium selenite can be optimized based on routine experimentation. 

Appellant argues, on pages 11-12 of their remarks, that the dependent claims 23-24, 25, 29-30, 32-37 are not addressed by the prior art as cited in the pending rejection.
In response, the Examiner points to the rejection on the record for reasons why the prior art applies to these dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613